Citation Nr: 1821657	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

In September 2016 the Board remanded the case for additional development.


FINDINGS OF FACT

The Veteran set foot in the Republic of Vietnam during the Vietnam era and has been treated with oral hypoglycemic for diabetes mellitus type 2.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus are met.  38 U.S.C. §§ 1110, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with diabetes mellitus, type II during the course of the appeal period.  The Veteran does not contend, and the record does not reflect that the condition manifested during service or within a year of separation.  Instead, the Veteran maintains that his diabetes mellitus is due to herbicide exposure that occurred when he flew to the Republic of Vietnam in early 1971.  Specifically, the Veteran asserts that as part of his duties as a pay disbursement specialist he flew from Okinawa, where he was stationed, to Vietnam where he stayed overnight and departed the next day.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).   A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

The Board notes initially that the Veteran's diabetes mellitus has been treated with metformin in the past and has thus manifested to a compensable degree.  38 C.F.R. § 4.119.  The question of whether the Veteran's diabetes mellitus should be service connected turns then on whether he actually set foot in Vietnam.  

The Veteran's service personnel records do not contain any indication or support for the assertion that the Veteran has set foot in Vietnam.  Indeed both the Joint Services Records Research Center (JSRRC) and Defense Personnel Records Information Retrieval System (DPRIS) have been unable to confirm that the Veteran ever traveled to Vietnam.  However, the Veteran has provided statements from a fellow soldier who served contemporaneously and in a similar capacity as the Veteran along with supporting documentation that his service included a stopover in Vietnam in a similar manner to that which the Veteran has described.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that it is at least as likely as not that he set foot in the Republic of Vietnam.  In light of such conclusion, the criteria for service connection have been satisfied.  38 C.F.R. §§ 3.307, 3.309. 


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


